Citation Nr: 0114489	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-09 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for scar on the right 
tibia.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of injury to the right little finger.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of injury to the right ring finger.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of injury to the hamstring of the right thigh. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard at the time of the appellant's reopened claim 
received in April 1998 he reported treatment at the VA 
medical facility in San Juan.  The only records from that 
facility on file are dated in May and September 1999.  The 
Board is of the opinion that the remaining records should be 
obtained.

The service medical records show that the appellant was 
hospitalized for a pretibial abscess of the right leg.  The 
appellant contends that he has residual scarring on the right 
tibia.  As such, the Board finds that a VA examination is 
warranted.

Accordingly, this case is REMANDED for the following 
development:

1.  It is requested that the RO furnish the 
appellant the appropriate release of 
information forms in order to obtain copies 
of all VA and private medical records 
pertaining to treatment disabilities in issue 
since his release from active duty to the 
present. The RO should obtain all records 
which are not on file.

2.  The RO should request the VA facility in 
San Juan to furnish copies of all treatment 
records. 

3.  The RO should schedule the appellant for 
a VA examination to determine the nature and 
severity of any disability involving the 
right tibia, including scarring.  The 
appellant's claims file should be made 
available to the examiner, and the examiner 
is requested to review the claims file in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished.  Following the examination it 
is requested that the examiner render an 
opinion as to whether it is as not that any 
disability diagnosed involving the right 
tibia is related to active duty.  A complete 
rationale should be given for any opinions 
and conclusions expressed.

4.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate this claim. If the benefits 
sought on appeal remain denied, the appellant 
and the appellant's representative should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition in this matter.  The appellant 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



